UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 98-571




In Re:   JAMES C. WILLIS,

                                                             Petitioner.



         On Petition for Writ of Mandamus. (CR-92-25-7-1)


Submitted:   August 13, 1998                Decided:   September 1, 1998


Before WIDENER and WILKINS, Circuit Judges, and HALL, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


James C. Willis, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Petitioner filed this petition for a writ of mandamus seeking

to have this court direct the district court to act on his motions

for a revocation hearing. We find no unreasonable delay. Therefore,

while we grant leave to proceed in forma pauperis, we deny the

petition without prejudice to Petitioner’s right to refile the

petition. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                   PETITION DENIED




                                2